Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/31/2021 has been entered.

Status of the application
3.	Claims 1-2, 4-6, and 8-20 are pending in this office action.
Claim 21 is new. 
Claims 1-2, 4-6, and 8-21 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.    Claims 1, 4, 11,19, 20,  are rejected under 35 U.S.C. 103 as being  unpatentable over Gross et al. US 2005/0208104 et al. in view of Ishler et al. USPN 3385715  and in view of Leo et al. USPN 5087473 and as evidenced by Marx et al. (Archives of Animal Nutrition, vol 69 (4), 297-309, 2015).

8.    Regarding claims 1, 11, 19, 20, Gross et al. discloses that a nutritionally complete animal diet e. g. it can be dog also ([0059]), can be made using variety of range amounts of fat, protein and carbohydrates and in one embodiment, it can be formulated having carbohydrate from about 6-11 % by weight, protein about 55-65% by weight and fat from about 30-35 % by weight with fatty acids, vitamins and minerals (in Table 10) in order to have “a nutritionally complete diet” for maintenance of normal health of a healthy animal on the diet ([0059]) having moisture content of about 10% of the total weight of the composition ([0063], [0079]).  
  Gross et al. is silent about
(i)    It is bar shape and shelf stable, freeze-dried and not heat-extruded
(ii)    At least 5000 Kcal/kg caloric density as claimed in claim 1, and also ‘the calorie density 6,000 kcal/kg’ as claimed in claim 19 and also ‘the calorie density 6,300 kcal/kg’ as claimed in claim 20
 	(iii) Contains no artificial ingredient.
With respect to (i) regarding the amended claim limitation of “not heat -extruded” in claim 1, Gross et al. discloses kibble or similar dry product can be made with or without extrusion method ([0065]). 
Gross et al. discloses that kibble can be made from dough by drying method with and without extrusion method ([0065]). 

Leo is used to disclose that animal food can be made uusing freeze-drying method (col 1 lines 5-7). Leo discloses that this type of dog food composition (col 1 lines 32-34) can be made from dough (col 2 line 15) by pressing into a cake –shaped mold followed by freeze-drying (col 2 lines 38-42) and it can be in the form of desired shape e.g. a bar (col 2 line 23) with a reduced moisture content of 1.3 to 2.7% by weight of the final product. Therefore, this method reduces moisture further from about 10% of Gross et al. (at least in [0063]) to 1.3 to 2.7% by weight to make desired freeze-dried product.
Ishler et al. is used to address the motivation, in particular, for such freeze-dried product. Ishler et al. discloses nutritional food bar  made by using freeze-drying method (col 1 lines col 1 lines 30-35) which has multi-advantages compared to other method of drying and provides means for preservation and is equivalent or better than those of unpreserved foods (col 1 lines 25-45 and 58 and 68-70). Therefore, compressed form of bar of desired size and to achieve desired dense (i.e. caloric density also) (col 4 lines 5-10) and the method provides the benefits of easy way of preparation (col 8 lines 64-67).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. (at least in col 7 lines 8-15) to include the teaching of Leo et al. to make animal food bar by freeze drying method (at least in col 1 lines 5-10) and freeze-dried bar provides better quality product with many advantages as disclosed by Isler et al.  (Isler et al.  in col 1 lines 25-45, 58-70) and it provides means for preservation and is equivalent or better than those of unpreserved foods (col 1 lines 58 and 68-70) and can be used without sterilization (col 1 lines 58-60) 
With respect to (ii), regarding the caloric density “at least 5000 kcal/kg”, as claimed in claim 1, and also ‘the calorie density 6,000 kcal/kg’ as claimed in claim 19 and also ‘the calorie density 6,300 kcal/kg’ as claimed in claim 20, it is to be noted that the disclosed prior art by Gross et al. discloses the main three ingredients e.g. lipid, protein and carbohydrates which meet the claimed range amounts and the energy contributing components e.g. high  protein and lipid having the range amount starts from the disclosed  lower values (minimum) which meet the claimed lower values as well. Therefore, as the disclosed range values for the energy generating major ingredients meet the claimed values, the total energy will have the at least 5000, 6000, or 6300 kcal/Kg calorie density as claimed in claims 1, 19, 20. 
Therefore, the disclosed amounts of lipid, protein, carbohydrate ingredients in Gross formulation ([0044] Table 10) will bring minimum calorie density from the known calculation from the known formula as evidenced by applicants own cited reference by Marx et al. (2015) (in Marx et al. e.g. 4.5 ME calculation and See applicants presented calculation in the  last declaration 3/31/2021, # 13 and #15) to  provide the calculated calorie density which will be overlapping range amount of “at least 5,000,  6000, or 6300 kcal/Kg calorie density as claimed in claims 1, 19, 20 in order to have the total calorie of the claimed invention.

It is also considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount of caloric density is not considered to confer patentability to the claims. As the amounts of caloric content are variables that can be modified, among others, by adjusting the amount of calorie contributing ingredients like carbohydrate, protein, fat etc., and also by optimizing the pressure to make desired compactness of the bar (in Isler et al. col 4 lines 1 -10), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount of at least 5,000 Kcal/kg for claim 1, at least 6,000kcal/kg for claim 19, and calorie density 6,300 kcal/kg for claim 20 cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of caloric content, including that presently claimed, in order to obtain the desired effect e.g. energy content of the food bar etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 1, 11 are also considered as product-by-process claim.
Therefore, The Examiner notes that these are product-by-process claims. 

The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 

9. 	Regarding claim 4, Gross et al. discloses vitamins/minerals in the composition (at least in [0044], Table 10).
However, Gross et al. does not disclose all the claim limitation of claim 4.
Isler et al. and Leo et al. also disclose that food bar without any heating method as discussed for claim 1 above. Therefore, the heat sensitive materials containing composition can be processed to dry by using freeze-drying method restores the integrity and protects loss of the heat sensitive components in the final product. Therefore, it is also understood that as there is no loss or destruction of the heat stable 
 It is also to be noted that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gross et al. to include the teaching of Isler et al. and Leo et al.  to dry by make freeze-drying method to restore the integrity and protects loss of the heat sensitive components in the final product.

10.    Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. in view of secondary prior arts  as applied to claim 1 and further in view of Townsend et al. (US 2005/0181097).

11.    Regarding claim 5, Gross et al. in view of secondary prior arts are silent about “wherein the bar is semi-fractural”.
Townsend discloses the nutritionally complete and shelf stable pet food product (Townsend, Abstract), and teaches wherein the bar has broad range values of brittleness, hardness etc. and also teaches that the food product can be cut into small pieces (Townsend,[0008]-[0011], [0015] feeding a dog N pieces of the pet food product selected from the plurality of sizes; wherein N equals 1 to 15 in which N pieces provide the complete and balanced daily nutritional requirements of the dog; [0013] the pet food have a longitudinal shape and a cross sectional shape in the form of a modified triangle, 

12.    Regarding Claim 6, Gross et al. discloses the nutritional bar of claim 1.  Gross et al. discloses that the nutritional bar for the animal and the animal can be dog ([0059]).
However, Gross et al. in view of secondary prior art are silent about “wherein the animal is a dog weighing approximately 40 lbs.”
Townsend discloses a pet food that will provide a satisfying and satiating meal for the animal and will provide a serving size that the animal can consume in a reasonable amount of time within a day (Townsend, Para. [0036]).
Townsend is in the field of nutritionally complete and shelf stable pet food product (Townsend, at least in Abstract), and teaches wherein the animal is a pet weighing approximately 14 and 62 lbs. (Townsend, at least in [0092] the pet is a dog weighing generally between 14 and 62 lbs.) which meet claim 6.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. to include the teaching of .

13.    Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. US 2005/0106215 et al. in view of secondary prior arts as applied to claim 6 and further in view of  Leach et al. USPN 5612074.

14.    Regarding Claim 8, Gross et al. in view of secondary prior arts disclose the bar in claim 6. 
Leach further discloses wherein the bar weighs less than 3 ounces (Leach, Col. 5 lines. 23-26 the food bar weighs about 2.25 ounces) in order to have desired size for convenient eating purpose.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. to include the teaching of Leach et al. in order to have the bar weighs less than 3 ounces (Leach, Col. 5 lines. 23-26 the food bar weighs about 2.25 ounces) in order to have desired size for convenient eating purpose.

15.	Claims 9, 16, 17  are rejected under 35 U.S.C. 103 as being  unpatentable over Gross et al. US 2005/0106215 et al. in view of secondary prior arts as applied to claim 1 and further in view of Pompejas et al. US 2013/0344010 in view of Hadshell et al. (in J Dairy Sci. 71: 762-772, 1988) and in view of Raynal et al. USPN 3600189 and in view of Muszynska et al. US 2002/0119181 and further in view of Vijayalakshmi et al. US 2008/0069931.

16.    Regarding claim 9, however, Gross et al. discloses that nutritionally enriched pet foods as ‘ a “nutritional complete diet” can be made for improving health (Gross et al., Abstract, [0059]), and teaches wherein the nutritional bar comprised of the vitamins, minerals, animal protein (e.g. beef, liver etc.) , vegetable proteins etc. (at least in Table 10, [0044], Table 11, [0072]) :
However, Gross et al. is specifically silent about all the individual ingredients and their amounts as claimed in claim 9. 
Pompejas et al. discloses that in addition to Beef; Beef Liver ([0241], [0298], [0294]), 
Sweet Potato ([0214], source of vitamin, [0228] colorant and [0242] source of energy, [0320] lesser ingredients);
Chickpeas; ([0195])
Flaxseed; ([0313] lesser ingredient, source of omega-3 fatty acid [0242])
Coconut Oil ([0109])
Bone Meal; ([0241],
Sea Salt; ([0241], [0303], [0324] lesser ingredient),
Vitamin/Mineral Mix; and Tocopherols (Pompejus et al., [0242], [0244], [0320], [0324], lesser ingredients and in [0220], lesser ingredients can be 1 mg to 5 g by wt. of the total solid in [0206], [0220]). Pompejus et al., also discloses that the source can be from various sources including fruits also (at least in [0207]). 

Regarding liver from beef and chicken, it is to be noted that Pompejas et al. discloses that in addition to Beef Liver, poultry liver can be included (at least in [0241], [0298], and [0294]). 
Muszynska et al. discloses that liver is the source of biotin (at least in claim 15). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of Pompejas et al. to include the teaching of Muszynska et al. to add liver from various animal sources including beef, poultry etc. in order to provide biotin rich animal protein tissue in the nutritional composition.  
However, the phrase “natural vitamin/Mineral mix derived from fruits and vegetables” are addressed by Vijayalakshmi et al. Vijayalakshmi et al. discloses the process of making fruit jam ([0004]) because of the fact that nutritionally, the fruit is rich 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of Pompejas et al. to include the teaching of  Vijayalakshmi et al. to incorporate fruit source e.g. fruit jam ([0004]) because of the fact that nutritionally, the fruit is rich in vitamins and minerals (in [0002] ; even in background section, however, it is understood that the review of prior arts disclose that it is known that fruits are the natural source of vitamins and minerals).

17.    Regarding claim 16, Gross et al. in view of Pompejas et al. and secondary prior arts of record disclosed all the common ingredients as discussed for claim 9 above. In addition, Gross et al. also discloses that chicken, chicken liver ([0072], Table 11) can be added as the poultry bird source as desired animal source from bird and liver provides an additional source of biotin. 

18.    Regarding claim 17, Gross et al. in view of Pompejas et al. and secondary prior arts of record. disclosed all the common ingredients as discussed for claim 9 above. In addition, Pompejus also discloses that duck, Turkey, turkey by-product ([0241]) and poultry liver ([0241], Therefore, as turkey belongs to poultry bird, it can include turkey liver also as preferred source in order to combine more than one bird source protein as desired choice and liver provides an additional source of biotin.
. 

19.    Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. in view of secondary prior arts   as applied to claim  9 and further in view of Cheuk et al. 20010053405 in view of Veen et al. US 2014/0186510 and further in view of Muszynska et al.  US 20020119181.

20.    Regarding claim 10, claim 10 depends on claim 9 that depends on claim 1. Therefore, Gross et al. in view of secondary prior arts as discussed above for claim 1 meet the amount of protein in claim 10.
Regarding the ingredients and their amounts, Gross et al.in view of Pompejas et al. in view of secondary prior arts have broad disclosures. 
Gross et al. discloses fat 30-35, protein 55-65, vitamins 0.1.0 % by dry weight of the composition  ([0044],Table 10). 
Pompejus et al. discloses that nutritionally enriched pet foods can be made for improving oral health (Pompejus et al., Abstract), and teaches wherein the nutritional bar comprised of the following ingredients:
Beef; Beef Liver ([0241], [0298], [0294]).

Chickpeas; ([0195])
Flaxseed; ([0313] lesser ingredient, source of omega-3 fatty acid [0242])
Coconut Oil ([0109])
Bone Meal; ([0241],
Sea Salt; ([0241], [0303], [0324] lesser ingredient),
Vitamin/Mineral Mix; and Tocopherols (Pompejus et al., [0242], [0244], [0320], [0324], lesser ingredients and in [0220], lesser ingredients can be 1 mg to 5 g by wt. of the total solid in [0206], [0220]).
Pompejas et al. also disclose in many embodiments that the amounts of ingredients can vary from 0.01 to 100% by weight ([0198]) and the lesser amount of ingredients can be in an amount of about mg value to 5 gm by weight (at least in [0206] of Pompejas et al.). Therefore, it meets the claimed range amounts of the components of claim 10.
Regarding fat and oil, they are silent about the amount of coconut oil.
It is to be noted that Pompejus et al. also discloses that preferred oil is from the groups of vegetable oils e.g. canola oil, sunflower oil etc. having linoleic acid etc. beneficial omega-3 and omega -6 fatty acids ([0202]) but it can include other oils e.g. coconut oil also (0201]). Pompejus et al. also discloses that the amount of lipid e.g. coconut oil to be blended depending on the use ([0206]). Pompejus et al. also discloses that the amounts of ingredients can vary from 0.01 to 100% by weight ([0198]) and the 
Therefore, even if the amount of coconut oils not disclosed, it is within the skill of one of ordinary skill in the art to include minor amount of coconut oil (i.e. solid at room temp i.e. saturated fat) in order to provide desired amount of coconut flavor and solid fat in the composition.
It is also to be noted that chick peas as vegetable protein source ([0195]) can be considered as an ingredient which can have broad range amounts of 0.01 to 100% by
Weight ([0198]) and/or if we consider as the lesser amount of ingredients it can be in an amount of about mg value to 5 gm by weight (at least in [0206]).
It is also to be noted that it is within the skill of one of ordinary skill in the art to include ‘lesser ingredients’ like vitamins/mineral mix, tocopherols (i.e. vit E), sweet potato ([0214] is source of vitamin B5), bone meal, sea salt, flaxseed (at least in [0241], [0242], [0313]) as disclosed by Pompejus et al. and discussed above for claim 9, will have the amount range about mg value to 5 gm by weight (at least in [0206] e.g. lesser ingredient e.g. vitamins etc. 10 mg to 5g) in order to provide nutritional quality which is provided at the disclosed lower amount ranges ([0206]) and combined with the major components together in the composition. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the lesser amount of ingredients in modified Pompejus et al. to amounts, including that presently claimed, in order to obtain the desired nutritional effect for each individual components in the final pet food. (In re Boesch, 617 F.2d. 272, 205 
However, they are silent about the amounts of beef and beef liver present in the total protein content in the composition.
Cheuk et al. discloses that animal pet food contains at least 50% meat and the source of meat includes beef also ([0006]) in order to have preferred animal protein source.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of secondary prior arts to include the teachings of Cheuk et al. to use beef as animal protein source in order to have preferred beef animal protein.
Veen M et al. discloses that the amount of liver can vary depending on the source of the composition; however, it can be 5-50% by weight based on the total weight of the meat composition ([0056]). It is to be noted that the meat composition is beef plus beef liver. Therefore, 5-50% meets 34.72 gm in the total of 47+34= 82 (about).
Muszynska et al. discloses that beef liver is the biotin enriched source and provide biotin in the composition (in claim 15).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of secondary prior arts. to include the teachings of Veen et al. in order to include the disclosed amount of beef liver in order to provide beef liver which is the additional source of biotin enriched .

21. 	Claims 12-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. in view of secondary prior arts of record as applied to claims 1,11 and in view of Townsend et al. (US 20050181097).

22.    Regarding Claims 12, 21, Gross et al. in view of secondary prior arts are silent about claim limitation of claims 12, 21. Townsend further discloses wherein the bars are between 2-3 ounces (Townsend, [0013] the inventive pet food product has a weight in the range of 15 to 400 grams, i.e.0.52 -14.10 ounces), approximately 6.25-6.75" long, 0.75-1.00" thick and 1.75-2.00" wide (Townsend, [0013] the inventive pet food product can have a longitudinal shape and a cross sectional shape with a length of 5 to 25 cm, i.e. 1.98-9.8", a depth of 0.42 to 5.0 cm, i.e. thickness of 0.17-1.97", and a width of 2.5 to 17.5 cm, i.e. 0.98-6.89").
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. by including the teaching of Townsend et al. to have desired choice in order to have disclosed desired size and shape which meet claimed size in order to provide a serving size that the animal can consume comfortably in a reasonable amount of time within a day (Townsend, Para. [0036]) for convenient use.


One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of secondary prior arts  to include “wherein the bar is produced without the use of flow agents or antimicrobial agents”, since omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. The motivation would have been to provide a pet food that will provide a satisfying and satiating meal for the animal and will provide a serving size that the animal can consume in a reasonable amount of time within a day (Townsend, Para. [0036]).

24. 	Regarding Claim 14, Gross et al. in view of secondary prior arts disclose the nutritional bar. However, they are silent about a method of providing complete daily nutrition to an animal by providing to the animal the nutritional bar wherein the nutritional dosage is titrated based on the weight of the animal.
Townsend is in the field of nutritionally complete and shelf stable pet food product (Townsend, Abstract), and teaches a method of providing complete daily nutrition to an animal by providing to the animal the nutritional bar wherein the nutritional dosage is titrated based on the weight of the animal (Townsend, Para. [0015] feeding a dog N pieces of the pet food product selected from the plurality of sizes; wherein N equals 1 to 15 in which N pieces provide the complete and balanced daily 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of secondary prior arts  to include a method of providing complete daily nutrition to an animal by providing to the animal the nutritional bar wherein the nutritional dosage is titrated based on the weight of the animal as taught by Townsend in order to provide a pet food that will provide a satisfying and satiating meal for the animal and will provide a serving size that the animal can consume in a reasonable amount of time within a day (Townsend, [0036]).

25.    Regarding Claim 15, Gross et al. in view of secondary prior arts are silent about the claim limitation of claim 15.
Townsend further discloses dogs weighing generally between 38 and 96 lbs. animal receives 1 bar (Townsend, [0015] feeding a dog a pet food product; Para. [0092] a large sized product could be designed for dogs weighing generally between 38 and 96 lbs.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of secondary prior arts to include the teaching of Townsend et al. to provide the amount of bar shape pet food based on the body weight of the dog in order to provide the desired complete nutritional food to the animal.

26.	Claim 18 rejected under 35 U.S.C. 103 as being  unpatentable over as being  unpatentable over Gross et al. US 2005/0106215 et al. in view of secondary prior arts as applied to claim 1 and further in view of Pompejas et al. US 2013/0344010 in view of Hadshell et al. (in J Dairy Sci. 71: 762-772, 1988) and in view of Raynal et al. USPN 3600189 and in view of Muszynska et al. US 2002/0119181 and further in view of Vijayalakshmi et al. US 2008/0069931 as applied to claim 1 and further in view of Pompejas et al. US 2013/0344010 in view of Hadshell et al. (in J Dairy Sci. 71: 762-772, 1988) and in view of Raynal et al. USPN 3600189 and in view of Muszynska et al. US 2002/0119181 and further in view of Vijayalakshmi et al. US 2008/0069931 and further in view of Willis et al. US 2010/0086619. 

27.    Regarding claim 18, claim 18 has common ingredients for claims 9, 16 and is applicable for claim 18. 
	Therefore, regarding claim 18, however, Gross et al. discloses that nutritionally enriched pet foods as ‘ a “nutritional complete diet” can be made for improving health (Gross et al., Abstract, [0059]), and teaches wherein the nutritional bar comprised of the vitamins, minerals, animal protein (e.g. beef, liver etc.) , vegetable proteins etc. (at least in Table 10, [0044], Table 11, [0072]) :
However, Gross et al. is specifically silent about all the individual ingredients and their amounts as claimed in claim 9. 
Pompejas et al. discloses that in addition to Beef; Beef Liver ([0241], [0298], [0294]), 

Chickpeas; ([0195])
Flaxseed; ([0313] lesser ingredient, source of omega-3 fatty acid [0242])
Coconut Oil ([0109])
Bone Meal; ([0241],
Sea Salt; ([0241], [0303], [0324] lesser ingredient),
Vitamin/Mineral Mix; and Tocopherols (Pompejus et al., [0242], [0244], [0320], [0324], lesser ingredients and in [0220], lesser ingredients can be 1 mg to 5 g by wt. of the total solid in [0206], [0220]). Pompejus et al., also discloses that the source can be from various sources including fruits also (at least in [0207]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. to include the teaching of Pompejas et al. to incorporate beef, chicken as animal protein including large animal red meat and poultry (small) meat, chick pea as good plant protein source as disclosed by NPL Hadshell et al. (page 762 col 2 lines 1-5), Sweet Potato ([0214], as a source of vitamin, flaxseed, omega-3 fatty acid are the lesser amounts of nutritional  ingredient  (micronutrient) to provide respective nutritional qualities to the product, bone meal as preferred ingredient as nutritional source as taught by Raynal et al. (e.g. bone meal are the rich nutritional sources at least including source for calcium salt in col 1 lines 42-46), coconut oil as a source of additional vegetable oil and coconut flavor and sea salt to have desired amount of salt for desired salt taste of the product.

Muszynska et al. discloses that liver is the source of biotin (at least in claim 15). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of Pompejas et al. to include the teaching of Muszynska et al. to add liver from various animal sources including beef, poultry etc. in order to provide biotin rich animal protein tissue in the nutritional composition.  
However, the phrase “natural vitamin/Mineral mix derived from fruits and vegetables” are addressed by Vijayalakshmi et al. Vijayalakshmi et al. discloses the process of making fruit jam ([0004]) because of the fact that nutritionally, the fruit is rich in vitamins and minerals (in [0002]; even in background section, however, it is understood that the review of prior arts disclose that it is known that fruits are the source of vitamins and minerals).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. in view of Pompejas et al. to include the teaching of  Vijayalakshmi et al. to incorporate fruit source e.g. fruit jam ([0004]) because of the fact that nutritionally, the fruit is rich in vitamins and minerals (in [0002] ; even in background section, however, it is understood that the review of prior arts disclose that it is known that fruits are the natural source of vitamins and minerals).
Regarding claim 18, for addressing “chicken and chicken liver”, Gross et al. in view of Pompejas et al. and secondary prior arts of record disclosed all the common 
Regarding “Chicory root”, Pompejus et al. discloses additional ingredient Chicory root ([0320] as lesser ingredient) and probiotics ([0238]) in such a composition to meet claim 18. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gross et al. to include the teaching of Pompejus et al. Chicory root ([0320] as lesser ingredient) and probiotics ([0238]) and chicory root serves as a source of fiber in the diet as disclosed by Willis et al. ([0033]). 

Response to arguments
28.	Applicants’ arguments and amendments overcome the rejections of record. Accordingly, a new ground of rejection has been made in this office action. 
Applicants affidavit filed on 3/31/2021 has addressed Pompejas et al. as the closest prior art. However, as Pompejas et al. has not been used in this office action as primary prior art, therefore, the arguments and affidavit are considered as moot. However, 

Conclusion
29. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/